Exhibit FINANCIAL & OPERATING HIGHLIGHTS SELECTED FINANCIAL RESULTS Three months ended June 30, Six months ended June 30, (in Canadian dollars) 2008 2007 2008 2007 Financial (000’s) Cash Flow from Operating Activities $ 364,457 $ 237,482 $ 620,673 $ 430,663 Cash Distributions to Unitholders(1) 202,346 162,607 394,704 320,278 Cash Withheld for Acquisitions and Capital Expenditures 162,111 74,875 225,969 110,385 Net Income 112,230 40,084 233,624 147,957 Debt Outstanding (net of cash) 1,027,578 657,945 1,027,578 657,945 Development Capital Spending 88,008 80,446 214,270 190,398 Acquisitions 1,740 204,016 1,766,809 267,394 Divestments 86 5,518 2,208 5,473 Actual Cash Distributions paid to Unitholders $ 1.26 $ 1.26 $ 2.52 $ 2.52 Financial per Weighted Average Trust Units(2) Cash Flow from Operating Activities $ 2.22 $ 1.85 $ 3.98 $ 3.42 Cash Withheld for Acquisitions and Capital Expenditures 0.99 0.58 1.45 0.88 Net Income 0.68 0.31 1.50 1.18 Payout Ratio(3) 56 % 68 % 64 % 74 % Selected Financial Results per BOE (4) Oil & Gas Sales(5) $ 80.56 $ 50.96 $ 71.85 $ 50.00 Royalties (15.14 ) (9.63 ) (13.46 ) (9.43 ) Commodity Derivative Instruments (7.03 ) (0.15 ) (4.35 ) 0.45 Operating Costs (9.43 ) (9.80 ) (9.21 ) (9.16 ) General and Administrative (1.67 ) (1.94 ) (1.75 ) (1.93 ) Interest and Other Income and Foreign Exchange (1.32 ) (1.36 ) (1.10 ) (1.34 ) Taxes (1.78 ) (0.43 ) (1.49 ) (0.35 ) Restoration and Abandonment (0.52 ) (0.51 ) (0.51 ) (0.48 ) Cash Flow from Operating Activities before changes in non-cash working capital $ 43.67 $ 27.14 $ 39.98 $ 27.76 Weighted Average Number of Trust Units Outstanding Including Equivalent Exchangeable Limited Partnership Units (thousands) 164,483 128,361 155,984 125,849 Debt/Trailing 12 Month Cash Flow Ratio(6) 0.9 x 0.7 x 0.9 x 0.7 x SELECTED OPERATING RESULTS Three months ended June 30, Six months ended June 30, 2008 2007 2008 2007 Average Daily Production Natural gas (Mcf/day) 359,349 264,946 333,559 270,300 Crude oil (bbls/day) 35,486 34,178 34,376 34,869 NGLs (bbls/day) 4,810 4,143 4,712 4,325 Total (BOE/day) 100,188 82,478 94,681 84,244 % Natural gas 60 % 54 % 59 % 53 % Average Selling Price (5) Natural gas (per Mcf) $ 9.87 $ 7.04 $ 8.79 $ 7.13 Crude oil (per bbl) 114.04 61.93 100.47 59.56 NGLs (per bbl) 80.55 53.34 75.29 48.55 US$ exchange rate 0.99 0.91 0.99 0.88 Net Wells drilled 72 36 197 75 Success Rate 100 % 100 % 100 % 99 % (1)Calculated based on distributions paid or payable. (2)Based on weighted average trust units outstanding for the period, including the exchangeable limited partnership units assumed through the Focus Energy Trust acquisition. (3)Calculated as Cash Distributions to Unitholders divided by Cash Flow from Operating Activities. (4)Non-cash amounts have been excluded. (5)Net of oil and gas transportation costs, but before the effects of commodity derivative instruments. (6)Including the trailing 12 month cash flow of Focus Energy Trust. Trust Unit Trading Summary TSX - ERF.un NYSE - ERF For the three months ended June 30, 2008 (CDN$) (US$) High $ 49.85 $ 50.63 Low $ 43.44 $ 42.43 Close $ 47.18 $ 46.24 2008 Cash Distributions Per Trust Unit Production Month Payment Month CDN$ US$ First Quarter Total $ 1.26 $ 1.24 April June $ 0.42 $ 0.41 May July 0.42 0.42 June August 0.42 0.41 * Second Quarter Total $ 1.26 $ 1.24 Total Year-to-Date $ 2.52 $ 2.48 * Calculated using a Canadian/US$ exchange rate of 1.02 PRESIDENT’S MESSAGE With crude oil prices reaching an all-time high, strong natural gas prices and record production volumes, I am pleased to report that Enerplus has achieved one of the most successful quarters in our history. Daily production volumes averaged 100,188 BOE/day during the quarter, reflecting the full integration of the Focus assets within our portfolio, the earlier than expected return of our Giltedge production and the continued success of our development capital program. We continue to reap the benefits of the Focus
